The opinion of the court was delivered by
Williams, Ch. J.
The only question presented in this case is, whether the admissions of the wife, made after her intermarriage, are admissible in evidence in a suit brought by the husband. It is sufficient to say, the law is well established that such admissions cannot be received in evidence. When a wife acts as agent for her husband, her admissions, made while she acted as such agent, may be received, — being a part of the res gestes, — but in no other case. The argument is not sound, which has been urged, that, because she cannot be examined under oath as a witness, therefore her declarations, made when she was not under oath, may be given in evidence. The same argument might be urged in favor of receiving the admissions, or declarations, of any one who was dead, or who* from any reason, was rendered incapable of testifying in the case.
The judgment of the county court is affirmed.